Bullaed, J.
Peter Cunningham is appellant from a judgment of the Court of Probates, dismissing his application to be appointed curator of the succession of James Cunningham, deceased,
Two reasons are given for refusing to make the appointment. First, That the petitioner was the commercial partner of the deceased ; and secondly, That the estate had already been administered, as a vacant estate, by a curator who had rendered his account, and that the heirs, or some of them, are now present.
The second ground appears to us sufficient. The record shows the fact .of a former administration, and that the heirs are present. The estate is, therefore, no longer vacant, and a curator cannot be appointed.

Judgment affirmed.